DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of identifying a subject having at least an indication of predisposition for developing inflammatory bowel disease or colorectal cancer, classified in G01N33/56916.
II. Claims 8 and 9, drawn to a kit, classified in C12Q1/6883.
III. Claim 10, drawn to a method of treating colorectal cancer, classified in A61K31/00.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the kit (Group III) and the method of claim 1 (Group I) are related as product and process of using, which are distinct invention between the process of using the product (the method of identifying a subject as claimed) can be practiced with another materially different product. In particular, the method of claim 1 can be practiced with other products/reagent, for example one can detect the AvrA protein with another kit other than the kit comprising an antibody, such as a kit or product capable of electrophoretic detection (or other products which detect based on separation of size, charge, or other characteristics of proteins). Further the kit as claimed could be used in another materially different process of using that product, for example a kit comprising the claimed antibody could be used for epitope mapping. 
Inventions of Groups II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the kit as recited at claim III, comprising antibody that binds AvrA protein, or primers sequences for amplification of nucleic acids encoding AvrA, or a plate with well coated with purified AvrA protein is not made by the method of Group III and also cannot be used in a process for treating colorectal cancer by administering an agent to a subject in an amount of an agent that increases Wnt1 expression or activity, as claimed. None of the kit components are required or used in the method of Group III (claim 10 as recited).
Inventions of Groups I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because the inventions have materially different design, mode of operation and function in that the method of Group I (with respect to independent claim 1) requires only detection of one of AvrA protein, the nucleic acid sequence encoding this protein, or detection of an anti-AvrA antibody, whereas independent claim 10 fails to require detection of any of these targets, and instead materially only involves treating a subject with an agent as claimed.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search and/or examination burden if restriction were not required because each of the distinct groups of invention would require its own separate and distinct search of the patent and non-patent literature. In particular, it would be necessary to search and examine each of the different groups, using different text-based and classification symbol based search queries of the patent and non-patent literature. Further, it is noted that the different groups of invention would likely also raise different non-prior art issues, for example, methods claims also require consideration/analysis for compliance with issues under 35 U.S.C. 112(a) (for example regarding enablement, written description, etc.), which may not be required of claims directed to a product, such as the claimed kit. Similarly a search of the group pertaining to the product would not likely uncover all the relevant art pertaining to each of the claimed methods because a product invention (such as the present kit) lacks the specific steps required of a method. Furthermore, because these inventions are distinct for the reasons as provided above, and have acquired different status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper. A search required for each of the groups would not likely be required for each of the other groups, each group would require its own independent/separate search and analyses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
If Applicant elects the invention of Group I, please further elect a species of Target/Analyte (Group a. below) and Diagnostic Goal (Group b. below)
Target/analyte
Salmonella AvrA protein (claims 1-3)
Nucleic acids encoding Salmonella AvrA protein (claims 1 and 4)
Anti-AvrA antibody (claims 1 and 5)

Diagnostic Goal Applicant’s election should indicate an elected species of i. or ii., and then further an election of the subspecies, namely an election of (1) or (2). 
Identifying a subject as having (indicating of) inflammatory bowel disease or colorectal cancer
Inflammatory bowel disease
Colorectal cancer
Identifying a subject having a predisposition for developing (future) inflammatory bowel disease or colorectal cancer
Inflammatory bowel disease
Colorectal cancer

If Applicant elects the invention of Group II (directed to the kit), please further elect a species of Kit Reagent (Group c. below).
Kit Reagent
An antibody that specifically binds SEQ ID NO. 30 (claims 8 and 9)
A set of primers having the sequences of SEQ ID NO. 5 and 6 (claims 8 and 9)
Multiwell plate, wherein the wells are coated with purified AvrA protein (claims 8 and 9)

 The species of target/analyte are independent or distinct because each of the target/analyte species listed above are compositionally different species, each with a distinct structure and function, further each detectable with compositionally different assay and/or 
The species of diagnostic goal are independent or distinct because each of the diagnostic goals as listed above is a distinct, intended diagnostic goal. Each goal is a different clinical outcome (indication of a diagnosis of current disease, or indication of predisposition of developing future disease). In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because each species of kit reagent is a compositionally different species, none of which are usable in place of each of the others for the same intended purpose (for example, none of the species i-iii are usable as a substitution for the others). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 6-10 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the species require a different field of search (in particular, employing different search queries in text-based searches of the patent and non-patent literature in order to uncover art pertaining to the different targeted analytes of Group a. and the different kit reagents of Group b.). Additionally, it would be necessary to search and consider each distinct diagnostic goal separately, each is directed to a different diagnostic outcome. Separate analyses would be 

If Applicant elects the invention of Group III (directed to a method of treating), please further elect a species of Treatment Agent (Group d. below)
Claim 10 is generic to the following disclosed patentably distinct species:
Treatment Agent
Applicant should elect a specific treatment agent for the purposes of examination from those agents as listed at pages 24-25.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each of the species of treatment/therapeutic agent listed in the specification is a compositionally distinct agent used for treating either of inflammatory bowel disease and/or colorectal cancer. A search of any one specific agent is not likely to uncover relevant art to each of the other distinct agent species, as a result it would be burdensome to search and consider each 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641